DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 16 have each been amended to include the following new limitation: “there are no thrust bearings between the torque meter and the pump.” This limitation is supported by the language in the abstract that states: “The thrust bearing is positioned between the torque meter and the motor such that the torque meter is connected directly to the pump through a pump input shaft. In this configuration, the torque meter measures the torque applied directly to the pump without the need to account for losses through an intermediate thrust bearing.” As explained here, the absence of a thrust bearing between the torque meter and the pump allows for measurement of torque applied to the pump without accounting for losses through any intermediate thrust bearings. 
The examiner previously relied on the teachings of Durham (US 2012/0257989) to anticipate all the previous limitations of independent claims 1 and 8 as well as render obvious (in combination with Kaydon) the limitations of independent claim 16. However, the examiner had previously concluded that Durham’s bearings (424 and 426) could be thrust bearings based on cited language in Durham’s paragraph [0035] that these bearings could be any suitable type. Hence, the examiner relied on the first bearing (426) to be a thrust bearing positioned between the torque meter (400) and the motor (102). However, using this logic the second bearing (424) positioned between the torque meter (400) and the pump (100) could also be viewed as a thrust bearing and so the newly added limitation would not be satisfactorily anticipated by Durham. Furthermore, removing this thrust bearing (424) would require hindsight reconstruction and would not necessarily allow Durham’s pumping system to function as originally intended since the bearing loads would have to be redistributed. 
Further searches have yielded similar test skids such as the one disclosed by Gardner (US 8,246,251).  While Gardner discloses a single thrust bearing (74) in this pumping system, there is no mention of a torque meter. Adding a torque meter to this system in the claimed position would require hindsight reconstruction and could potentially be difficult given the space constraints within Gardner’s pump. 
Due to these reasons, independent claims 1, 8 and 16 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746